UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6228



JAMES EDWARD DAWKINS,

                                           Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-10-5-BO)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Dawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James    Edward   Dawkins   appeals   the   district   court’s   order

dismissing his petition filed under 28 U.S.C. § 2241 (1994).            We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Dawkins v. Dewalt, No. CA-02-10-5-BO (E.D.N.C.

Jan. 22, 2002).    We deny Dawkins’ motion for the appointment of

counsel at Government expense and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                    2